                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII



REZA (RAY) LESANE,                           CIVIL NO. 19-00179 JAO-KJM
                    Plaintiff,               ORDER DENYING PLAINTIFF’S
                                             MOTION FOR SUMMARY
       vs.                                   JUDGMENT; GRANTING IN
HAWAIIAN AIRLINES, INC.; MARK                PART DEFENDANTS’ MOTIONS
DUNKERLEY,                                   FOR SUMMARY JUDGMENT;
                                             AND REMANDING STATE
                                             CLAIMS
                    Defendants.




      ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
   JUDGMENT; GRANTING IN PART DEFENDANTS’ MOTIONS FOR
     SUMMARY JUDGMENT; AND REMANDING STATE CLAIMS
      Plaintiff Reza Lesane (“Plaintiff”) brings claims under federal and state law

against his former employer Defendant Hawaiian Airlines, Inc. (“Hawaiian”) and

its former CEO, Defendant Mark Dunkerley (“Dunkerley”) (collectively,

“Defendants”). Presently before the Court are the parties’ cross-motions for

summary judgment on Plaintiff’s affirmative claims and Defendants’ separate

motion for summary judgment on some of their crossclaims. For the reasons stated

below, Plaintiff’s Motion for Summary Judgment [ECF No. 93] is DENIED;
Defendants’ motion [ECF No. 87] is GRANTED IN PART as to Plaintiff’s federal

claims; and the parties’ remaining state law claims are REMANDED.

                               I.    BACKGROUND

A.      Facts 1

        Around two decades ago, Plaintiff worked as a mechanic for Hawaiian.

ECF No. 88 (“Def. CSF”) ¶ 1; ECF No. 129 (“Pl. CSF”) ¶ 1. During that time, he

filed five equal employment charges against Hawaiian and two separate

discrimination lawsuits (in 1998 and 2001). 2 Def. CSF ¶ 1; Pl. CSF ¶ 1. The

parties entered into a settlement agreement in 2001, but issues arose with that

agreement and so, a few months later, they entered into a second settlement

agreement. Def. CSF ¶¶ 3–4; Pl. CSF ¶¶ 3–4. These settlement agreements

required Plaintiff to release his discrimination claims against Hawaiian, and for

Hawaiian (without admitting fault) to pay Plaintiff $230,000, cover his health

insurance premiums until the end of August 2001, and release its claims for

sanctions and breach of the first settlement agreement. Def. CSF ¶ 5; Pl. CSF ¶ 5.

Relevant here, the agreements also contained confidentiality provisions. Def. CSF

¶ 41; Pl. CSF ¶ 41.



1
    Unless otherwise indicated, the following facts are undisputed.
2
 Plaintiff is African-American and alleged discrimination based on race. See ECF
No. 129-11.
                                           2
      About ten years later, in 2010, Plaintiff started working for the Federal

Aviation Administration (“FAA”) and in 2012 began inspecting commercial

aircraft, including Hawaiian aircraft, in the Honolulu Certificate Management

Office (“CMO”) in his role as a Geographic Maintenance Inspector (“GMI”) for

the FAA. Def. CSF ¶ 8; Pl. CSF ¶ 8. Plaintiff never told the FAA that he sued

Hawaiian, received a settlement from Hawaiian, and was receiving health care

benefits from Hawaiian—although Plaintiff notes this was because the FAA did

not ask him for that information and because an FAA policy document only

requires a one-year waiting period between working in the private sector and

working at the FAA, even if the private sector employment ended with a lawsuit.

Def. CSF ¶ 9; Pl. CSF ¶ 9. Hawaiian did not object to Plaintiff serving as one of

multiple GMIs who could inspect Hawaiian aircraft but could not disrupt

Hawaiian’s operations. Def. CSF ¶¶ 10–11; Pl. CSF ¶¶ 10–11.

      Still, the parties had some notable interactions. First, in April 2014, a

Hawaiian gate agent delayed Plaintiff from entering a restricted area to perform an

inspection for 20 minutes; Plaintiff issued an FAA investigation letter, but

ultimately concluded the matter did not warrant legal enforcement. Def. CSF ¶ 12;

Pl. CSF ¶ 12. Plaintiff never alleged this incident constituted discrimination or

retaliation because it was resolved, did not harm him, and Hawaiian responded to

its agent’s actions. Def. CSF ¶ 13; Pl. CSF ¶ 13.


                                          3
      Next, in June 2014, Hawaiian realized it had been providing Plaintiff health

care benefits beyond the 2001 cut-off date set forth in the parties’ settlement, and

so notified him that these benefits would be terminated effective June 30, 2014.

Def. CSF ¶¶ 14–15. Plaintiff avers that he was unaware the coverage had even

continued beyond 2011.3 Pl. CSF ¶¶ 14–15.

      A few months after this, Plaintiff reported corrosion on Hawaiian aircraft

that resulted in Hawaiian grounding 13 of its aircraft. Def. CSF ¶¶ 16–17; Pl. CSF

¶¶ 16–17. While Defendants contend they grounded the planes based on how

Plaintiff reported the corrosion (as compared to its usual experience with

inspectors reporting less serious issues that did not require service interruption),

Plaintiff objects that Hawaiian made the determination to ground the planes at its

discretion. Def. CSF ¶¶ 16–20; Pl. CSF ¶¶ 16–20. Still, it is undisputed that

Plaintiff did not tell Hawaiian that these groundings were unnecessary, and that

Hawaiian’s Principal Maintenance Inspector (“PMI”), i.e., someone more senior

than Plaintiff at the FAA, agreed that the corrosion did not render the aircraft

unsafe. Def. CSF ¶¶ 18, 21; Pl. CSF ¶¶ 18, 21.


3
  The parties’ dispute about health benefits Hawaiian provided to Plaintiff and
Hawaiian’s corresponding counterclaims on this topic are the subject of a separate
motion for summary judgment also presently before the Court. See ECF No. 84.
But those facts and issues are not material to Plaintiff’s federal claims. Because
the Court grants judgment in Defendants’ favor on Plaintiff’s federal claims and
declines to exercise supplemental jurisdiction over the parties’ remaining state
claims, the details relevant to that separate motion need not be addressed herein.
                                           4
      The parties’ next interaction—and the key event giving rise to this dispute—

occurred in 2017 when Hawaiian learned the FAA promoted Plaintiff to be

Hawaiian’s temporary PMI, meaning he would serve as the primary airworthiness

interface between Hawaiian and the FAA. Def. CSF ¶¶ 23–25; Pl. CSF ¶¶ 23–25.

Although the parties disagree over the precise contours of a PMI’s powers, they

agree PMIs are tasked with assessing an airline’s compliance with FAA regulations

and have authority to recommend fines. Def. CSF ¶ 25; Pl. CSF ¶ 25. Based on

this authority, Hawaiian determined Plaintiff’s promotion to PMI presented a direct

conflict of interest and an unacceptable risk to its operations, Def. CSF ¶ 26,

although Plaintiff maintains Hawaiian merely wanted to retaliate against him for

the lawsuits he filed decades earlier and simply preferred a more lax PMI. Pl. CSF

¶ 26. Hawaiian acted on its concerns by having three employees contact the FAA

to state their belief that, if Plaintiff became Hawaiian’s PMI, his prior lawsuits

against Hawaiian created a conflict of interest: Jonathan Goo (senior director of

quality assurance) contacted the Honolulu CMO Office Manager; Charles Donley

(in-house regulatory counsel) contacted the Director of the Office of Safety

Standards; and Defendant Dunkerley (then-CEO) contacted the FAA

Administrator. Def. CSF ¶ 27.

      After consulting with its legal counsel and labor relations expert, the FAA

agreed, concluding that Plaintiff’s ability to remain impartial while providing


                                           5
regulatory oversight of Hawaiian aircraft – or at least the perception of his

impartiality – was in question and presented a risk to the FAA such that it was not

prudent to place him in that PMI position. Def. CSF ¶¶ 29–30, 35, 37. Plaintiff

objects that the FAA only acted because it wanted to avoid inserting itself into the

parties’ dispute and because the Hawaiian employees relayed false information

about Plaintiff’s job performance to the FAA, although he fails to point the Court

to any specific, admissible evidence to support these contentions in his concise

statement. Pl. CSF ¶¶ 27, 29–30, 35, 37. Regardless, it is undisputed that only the

FAA had the authority to rescind Plaintiff’s PMI offer (which it did) and that its

stated reasons for doing so echoed Hawaiian’s concerns about a conflict of interest

or the appearance of such a conflict. Def. CSF ¶¶ 29–31; Pl. CSF ¶¶ 29–31. And

although the FAA rescinded Plaintiff’s Hawaiian PMI offer, it also repeatedly

offered him a promotion to serve as the PMI for Aero Micronesia—a position that

offered the identical pay, location, job responsibilities, and opportunity for growth

as the rescinded offer. Def. CSF ¶ 32; Pl. CSF ¶ 32 (citing evidence, none of

which dispute these facts). Although Plaintiff previously applied for the same

Aero Micronesia PMI position and, when initially denied, complained that FAA’s

denial was improperly based on his race, Plaintiff nonetheless declined this

alternate Aero Micronesia PMI offer, objecting now that it was never provided in

writing. Def. CSF ¶¶ 32–34; Pl. CSF ¶¶ 32–34. This lawsuit followed.


                                          6
B.    Procedural History

      Plaintiff initially filed suit in state court and Defendants removed the action

to this Court. ECF No. 1. The Court rejected Plaintiff’s request to remand the

action back to state court, concluding he alleged federal claims. 4 ECF No. 22.

Plaintiff filed a First Amended Complaint alleging claims for discrimination and

retaliation under federal 5 and state law (Counts 1–4, 8 and 9); intentional infliction

of emotional distress (“IIED”) (Count 5); violations of the Hawai‘i Constitution

(Count 6); and breach of contract (Count 7). ECF No. 34. Defendant filed an

answer, alleging counterclaims for breach of the implied covenant of good faith

and fair dealing (Counterclaim 1); unjust enrichment (Counterclaim 2); recovery of

payment under mistake of fact (Counterclaim 3); recoupment (Counterclaim 4);

and money had and received (Counterclaim 5).

      The parties filed cross-motions for summary judgment on Plaintiff’s claims.

See ECF Nos. 87, 93.6 Hawaiian also filed a separate motion for summary


4
  Although the Court concluded federal question jurisdiction existed, it rejected
Defendants’ alternative argument that removal was proper because the Court could
somehow retain jurisdiction over the parties’ settlement agreement (for nearly two
decades) and that, because this action involved a claim for a breach of that
agreement, removal jurisdiction was appropriate. See ECF No. 22 at 6–7.
5
  Plaintiff brings federal claims under 42 U.S.C. § 1981 (Count 8) and Title VII
(Count 9).
6
  The Court struck Plaintiff’s first-filed motion for summary judgment on his
claims for failing to comply with the Local Rules. See ECF Nos. 81, 82, 89.
                                           7
judgment on Counterclaims 2–5. See ECF No. 84. The Court held a hearing on

these motions on February 28, 2020.

                            II.    LEGAL STANDARD

       “A party may move for summary judgment, identifying each claim or

defense—or the part of each claim or defense—on which summary judgment is

sought.” Fed. R. Civ. P. 56(a). “The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Id. “This burden is not a light

one.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010). But the

moving party need not disprove the opposing party’s case. See Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). Rather, if the moving party satisfies this

burden, the party opposing the motion must set forth specific facts, through

affidavits or admissible discovery materials, showing that there exists a genuine

issue for trial. See id. at 323–24; Fed. R. Civ. P. 56(c)(1).

      “[A] district court is not entitled to weigh the evidence and resolve disputed

underlying factual issues.” Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1161

(9th Cir. 1992). Rather, “the inferences to be drawn from the underlying facts

must be viewed in the light most favorable to the party opposing the motion.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986)

(citation, internal quotation marks, and ellipsis omitted). A district court “need not


                                           8
examine the entire file for evidence establishing a genuine issue of fact, where the

evidence is not set forth in the opposing papers with adequate references so that it

could conveniently be found.” Carmen v. S.F. Unified Sch. Dist., 237 F.3d 1026,

1031 (9th Cir. 2001).

                                 III.    DISCUSSION

A.    Plaintiff’s Motion for Summary Judgment

      Plaintiff moved for summary judgment in his favor on his claims for: breach

of contract; violations of 42 U.S.C. § 1981, Title VII, and HRS § 378-2 for

retaliating against him for filing prior lawsuits against Hawaiian; and IIED. See

ECF No. 93. Plaintiff’s motion yet again fails to comply with the Local Rules

because, even assuming he properly limited his concise statement to factual

assertions, he still failed to support each assertion with a citation that “identif[ies]

the page and portion of the page of the document referenced” as required under

Local Rule 56.1(b). See ECF No. 94 (citing only generally to various exhibits

without identifying the relevant page range or paragraph number); see also ECF

No. 89 (striking Plaintiff’s prior-filed motion for summary judgment because it did

not comply with Local Rule 56.1 and cautioning that the Court would strike future

filings that violate Local Rule 56.1).

      The Local Rules make clear that “the court shall have no independent duty

to review exhibits in their entirety, but rather will review only those portions of the


                                            9
exhibits specifically identified in the concise statements.” LR56.1(f). Where, as

here, Plaintiff is the moving party who has the burden of showing no material

dispute of fact and has the burden of affirmatively proving his claims, such

haphazard briefing and record development cannot suffice to meet those burdens.

See Orr v. Bank of Am., NT & SA, 285 F.3d 764, 775 & n.14 (9th Cir. 2002)

(noting that “[t]he efficient management of judicial business mandates that parties

submit evidence responsibly” and holding that a district court may exclude

evidence when a party relies on deposition testimony without citing to page and

line numbers or declarations without citing to paragraph numbers). The Court

therefore DENIES Plaintiff’s motion. This is particularly appropriate because the

Court already warned Plaintiff about any continuing failure to comply with Local

Rule 56.1, and Plaintiff’s repeated failure to comply with the Local Rules in this

case. See ECF Nos. 78, 109 (striking documents for failing to comply with Local

Rules); see also ECF No. 132-1 (failing to comply with LR7.4); ECF No. 129

(failing to comply with LR56.1(c)); ECF No. 151 at 2 n.1 (noting repeated failure

to comply with LR10.2).

B.    Defendants’ Motions for Summary Judgment

      Defendants seek summary judgment on all of Plaintiff’s claims, and also

seek summary judgment in their favor as to certain counterclaims. The Court




                                         10
agrees that judgment in Defendants’ favor as to Plaintiff’s federal claims is

appropriate.

      1.       The Noerr-Pennington Doctrine Bars Counts 8 and 9

      Defendants argue the Noerr-Pennington doctrine bars Plaintiff’s federal

claims (Counts 8 and 9) because each is based on their protected petitioning of a

federal agency, the FAA. “The doctrine immunizes petitions directed at any

branch of government, including the executive, legislative, judicial and

administrative agencies.” Manistee Town Ctr. v. City of Glendale, 227 F.3d 1090,

1092 (9th Cir. 2000) (citation omitted). Although it initially applied in anti-trust

suits, the Supreme Court has made clear that Noerr-Pennington now applies “with

full force in other statutory contexts.” Sosa v. DIRECTV, Inc., 437 F.3d 923, 930

(9th Cir. 2006) (citing BE & K Constr. Co. v. NLRB, 536 U.S. 516, 525 (2002));

see also Manistee Town Ctr., 227 F.3d at 1092–93 (applying doctrine to 42 U.S.C.

§ 1983 claims based on petitioning the public). To determine if a defendant’s

conduct is immune from suit under this doctrine, a Court must: “(1) identify

whether the lawsuit imposes a burden on petitioning rights, (2) decide whether the

alleged activities constitute protected petitioning activity, and (3) analyze whether

the statutes at issue may be construed to preclude that burden on the protected




                                          11
petitioning activity.” Kearney v. Foley & Lardner, LLP, 590 F.3d 638, 644 (9th

Cir. 2009).7

      Here, there is no dispute that Plaintiff’s federal claims are premised on

Defendants’ communications with FAA officials where they referenced Plaintiff’s

past lawsuits against Hawaiian, relayed concerns about the litigation creating a

conflict of interest, and expressed reservations and misgivings about whether

Plaintiff could be impartial. Def. CSF ¶ 27; Pl. CSF ¶ 27. While Plaintiff argues

that Defendants’ calls to the FAA also attacked his character, the evidence he cites

does not support that contention. See ECF No. 132 at 7 (citing ECF No. 129-18,

Dunkerley Depo. at 42); see also ECF No. 142 at 15. Further, the only specific

evidence Plaintiff points to in his concise statement to dispute these facts is his

own declaration, which attests that Defendants told the FAA he was a “bad

employee who had been fired” without indicating how he has personal knowledge

of those conversations. See Pl. CSF ¶ 27 (citing ECF No. 129-1, ¶ 54); 8 see also


7
  In Kearney, the Ninth Circuit considered the first two factors and then evaluated
whether the protected petitioning conduct could nonetheless be subject to liability
under the relevant statute based on the “sham” exception to the doctrine. See 590
F.3d at 646.
8
  As stated above, the Court considers only those facts set forth specifically in
Plaintiff’s opposing concise statement of fact. Where Plaintiff cited exhibits
purporting to raise a triable issue, the Court considers only the page or portion of
the exhibit identified and, where no such page or portion is identified, will not
                                                                       (continued . . .)

                                          12
Carmen, 237 F.3d at 1028 (affirming summary judgment where there was no

evidence of any basis in personal knowledge for plaintiff’s testimony). Even if the

Court were to search the record to find other evidence to support Plaintiff’s

arguments (which it need not and should not do), Plaintiff has not shown such

evidence raises a triable issue, either.9

      Regardless, Plaintiff has not articulated why such communications would

render Defendants’ conduct unprotected by Noerr-Pennington because Plaintiff

does not dispute that, if successful, his suit seeking to impose liability on

Defendants for raising concerns to the FAA about him serving as Hawaiian’s PMI




(. . . continued)
review the exhibit in its entirety to guess at what Plaintiff relies on to raise a triable
issue. See LR56.1(b), (f); see also Orr, 285 F.3d at 775 & n.14 (holding that trial
court may exclude evidence not cited to with specificity); Carmen, 237 F.3d at
1031 (holding that it is unfair to both the district court and the moving party to
require the district court to search the record for a genuine issue of fact when the
non-moving party does not set out the specific facts).
9
  For example, Plaintiff points to the declaration of Mr. Mooty, which contains
hearsay statements from Mr. Slutsky, see ECF No. 129-17 at 6, but fails to
demonstrate such statements could be provided in an admissible form at trial.
Thus, the Court may not consider them at summary judgment. See, e.g., JL
Beverage Co. v. Jim Beam Brands Co., 828 F.3d 1098, 1110 (9th Cir. 2016)
(noting that district court may consider hearsay evidence submitted in an
inadmissible form at summary judgment so long as the proponent of that evidence
demonstrates that the underlying evidence could be provided in an admissible form
at trial); Garris v. Fed. Bureau of Investigation, 937 F.3d 1284, 1293 (9th Cir.
2019) (holding district court did not err in considering hearsay within declaration
because proponent certified it would be able to submit that hearsay in an
admissible form at trial).
                                            13
would burden their ability to communicate with their federal regulator. See

Kearney, 590 F.3d at 645 (explaining that the question at this stage “is not whether

the conduct at issue is fraudulent and abusive, but instead whether the success of

[the plaintiff’s] lawsuit would constitute a burden on petitioning rights” and noting

that courts have “found petitioning rights burdened even though the plaintiffs were

alleging misconduct in that petitioning” (citations omitted)); cf. Sosa, 437 F.3d at

932–33 (“A successful RICO claim would quite plainly burden [defendant’s]

ability to settle legal claims short of filing a lawsuit.”).

       Instead, Plaintiff objects that such communications with the FAA are not

protected petitioning activity, arguing that only litigation or litigation-related

conduct qualifies as petitioning. See ECF No. 132 at 9. Plaintiff is incorrect; the

Ninth Circuit has held conduct akin to Defendants’ constitutes petitioning. See

Manistee Town Ctr., 227 F.3d at 1092 (applying doctrine to claims under § 1983

based on petitioning the public, including by sending letters to citizens,

encouraging media coverage, and lobbying local government officials); Kottle v.

Nw. Kidney Ctrs., 146 F.3d 1056, 1059 (9th Cir. 1998) (holding that a lobbying

effort designed to influence a state administrative agency’s decision to issue a

certificate relating to the establishment of a health care facility fell within the

doctrine); Boone v. Redevelopment Agency of San Jose, 841 F.2d 886, 894 (9th




                                            14
Cir. 1988) (discussing private meetings between individuals and city officials as

within the doctrine).

      Plaintiff is also incorrect that his federal retaliation claims necessarily fall

outside the ambit of the Noerr-Pennington doctrine. As Defendants note, courts

within this Circuit have dismissed Title VII and 42 U.S.C. § 1981 claims under this

doctrine when they are based on a defendant’s protected petitioning. See Johnson

v. United Airlines, Inc., Case No. 12-cv-02730-VC, 2016 WL 3626707, at *3 (N.D.

Cal. July 6, 2016); Williams v. Jones & Jones Mgmt. Grp., Inc., No. CV 14-2179-

MMM (JEM), 2015 WL 349443, at *9 (C.D. Cal. Jan. 23, 2015); Ungureanu v. A.

Teichert & Son, No. CIV S-11-0316 LKK GGH PS, 2012 WL 1108831, at *9, *12

(E.D. Cal. Apr. 2, 2012), report and recommendation adopted, 2012 WL

13036782 (E.D. Cal. May 29, 2012); Nazir v. United Air Lines, No. CV 09-01819

CRB, 2009 WL 2912518, at *3 (N.D. Cal. Sept. 9, 2009). Plaintiff has not

articulated how the federal statutes provide special authorization for him to burden

Defendants’ petitioning rights. The statutes could subject Defendants’ petitioning

conduct to liability, but only when that conduct falls under the “sham” exception to

the doctrine. See Kearney, 590 F.3d at 646; see also Sosa, 437 F.3d at 939–40

(applying the Noerr-Pennington statutory construction presumption to conclude

statute did not impose liability for certain petitioning conduct so long as it did not

rise to the level of a sham).


                                          15
      Plaintiff, however, has not raised a triable issue regarding whether the

“sham” exception applies here. See Rock River Commc’ns, Inc. v. Universal Music

Grp., Inc., 745 F.3d 343, 352 (9th Cir. 2014) (noting that “sham” exception is

question of fact and summary judgment is not appropriate if the facts are in

dispute). Plaintiff appears to argue that the “sham” exception applies because

Defendants contacted the FAA to retaliate against him in the hopes of replacing

him with a less vigilant PMI. 10

      Importantly, the scope of the sham exception depends on the branch of

government involved. See Kottle, 146 F.3d at 1061. If the relevant petitioning

conduct involves a legislative body, the sham exception is “extraordinarily

narrow.” Id. Even misrepresentations to a legislature do not amount to a sham.

See id.; see also Boone, 841 F.2d at 896. When the relevant petitioning activity

involves judicial processes, though, the sham exception is broader. See Kottle, 146

F.3d at 1061. In that context, the “sham” exception applies if: (1) a lawsuit is

objectively baseless and the defendant’s motive in bringing it was unlawful; (2) the

conduct involves a series of meritless lawsuits brought for an unlawful purpose; or



10
   Plaintiff makes scattered references to the rust reporting incident; however, he
points to no evidence—either direct or circumstantial—that his 2014 reports of
corrosion bore any causal relationship to Defendants’ decision to contact the FAA
in 2017. Regardless, as discussed above, this motivation would not negate the fact
that Defendants’ conduct was protected petitioning. And, as discussed below, nor
would it transform it into a “sham” petition.
                                         16
(3) the alleged unlawful conduct consists of making intentional misrepresentations

to a court that deprives the litigation of its legitimacy. See Sosa, 437 F.3d at 938;

see also Manistee Town Ctr., 227 F.3d at 1094–95 (noting petitioning conduct may

be considered a “sham” in antitrust context only where the petitioner uses the

government process—as opposed to the outcome of that process—as an

anticompetitive weapon and that the plaintiff must allege direct harm from the

process, rather than the outcome).

      Where, as here, the petitioning conduct is directed at an administrative

agency in the executive branch, the appropriate test for the “sham” exception

depends on whether the executive entity in question more resembles a judicial

body or a political entity. See Kottle, 146 F.3d at 1061–62. The crucial question,

then, is whether the FAA operates with discretion and independence, characteristic

of a political process, or whether it must instead follow formal rules and other

enforceable standards subject to review, like an adjudicatory process. See id.

      In this context, where Defendants informally petitioned FAA officials to

reconsider a hiring decision in light of impartiality concerns about a PMI hired to

serve as the primary airworthiness interface between Hawaiian and the FAA, the

narrower “sham” exception applicable to political bodies applies. Compare

Manistee Town Ctr., 227 F.3d at 1094–95 (“Defendants petitioned county officials

not to enter a lease, and attempted to energize members of the public to do the


                                          17
same. There are no enforceable standards by which either of the two prongs of the

[judicial ‘sham’ exception] test can be applied. The exception simply does not

fit.”), with Kottle, 146 F.3d at 1062 (“The [relevant] determination by the

Department bears many indicia of a true adjudicatory proceeding. The Department

conducts public hearings, accepts written and oral arguments, permits

representation by counsel, and allows affected persons to question witnesses. The

Department must issue written findings after its hearing. Its decision is appealable,

and that appeal is governed by APA procedures and statutory standards. In all, we

believe that this combination of facts makes the application of the judicial sham

exception appropriate in this case.”). While the FAA may sometimes sit as an

adjudicatory body, it did not do so in this context and instead merely exercised its

independence and discretion in making a hiring decision. See Def. CSF ¶ 29

(referencing FAA’s internal consultations with its legal and labor experts regarding

how to respond to Hawaiian’s petitioning). Plaintiff has not pointed to any

evidence in dispute that would raise a triable issue as to the narrow political

“sham” exception. See Empress LLC v. City & Cty. of San Francisco, 419 F.3d

1052, 1057 (9th Cir. 2005) (applying doctrine to defendant’s letter to zoning

official and concluding sham exception did not apply because, no matter his

motives, defendant did not use government process as opposed to the outcome of

that process to injure the plaintiff).


                                          18
      Yet, even if the judicial “sham” exception applied, Plaintiff still has not

raised a triable issue. It is undisputed that the FAA recognized the impartiality

concerns Defendants raised in their calls. There is no evidence Defendants

engaged in this petitioning without regard to the outcome and with little

expectation of success in the hopes that the process itself would harm Plaintiff.

Indeed, Plaintiff repeatedly concedes that Defendants’ goal was the outcome, i.e.,

having him removed as the PMI assigned to the Hawaiian certificate. See ECF No.

132 at 10 (“[Defendant Dunkerley] admits they continued to call and complain

until they got the result they wanted. Plaintiff removed from the Position.”). And

Plaintiff also makes clear that the harm to him (rescinding his PMI offer) was

caused by the outcome of Defendants’ lobbying process.11 See Manistee Town

Ctr., 227 F.3d at 1095; Boulware v. State of Nev., Dep’t of Human Res., 960 F.2d

793, 798 (9th Cir. 1992) (affirming summary judgment in defendant’s favor based

on Noerr-Pennington, noting petitioner’s “success on the merits [which] is an

important factor to be considered under the sham inquiry” and pointing to a lack of

evidence that the petitioner used the legal process itself as an anti-competitive way

to tarnish the plaintiff’s reputation or impose costs or delay, without regard to the

outcome of the petitioning and with no expectation of success (citations omitted)).


11
   See, e.g., ECF No. 132 at 32 (“By acceding to Hawaiian’ repeated demands for
retaliation, Wes Mooty of the FAA discriminated against Plaintiff Lesane, and he
perpetuated the effects of past discrimination into the future.”).
                                          19
For these reasons, Defendants’ motion on Counts 8 and 9 is GRANTED based on

the Noerr-Pennington doctrine.

        2.    Alternatively, Plaintiff’s Federal Claims Fail on the Merits

        Plaintiff alleges Defendants retaliated against him in violation of Title VII

and 42 U.S.C. § 1981 by contacting the FAA in 2017 and referencing the lawsuits

Plaintiff filed against Hawaiian in 1998 and 2001.12 The parties agree these

statutory claims are analyzed under the same test. See Surrell v. Cal. Water Serv.

Co., 518 F.3d 1097, 1108 (9th Cir. 2008) (applying the same framework to

retaliation claims under Title VII and § 1981).

        Defendants argue there is no direct or circumstantial evidence in the record

demonstrating that a retaliatory reason more likely than not motivated them to

contact the FAA—and therefore that the typical McDonnell Douglas 13 burden

shifting framework applies. See ECF No. 87-1 at 15–16. Plaintiff does not offer

any argument in response, nor has he pointed the Court to any evidence that would

raise a triable issue on this basis, so the Court applies the McDonnell Douglas


12
   Although Plaintiff brings some of these claims against both Hawaiian and
Dunkerley, he fails to object and so concedes that Title VII claims against
individual defendants fail as a matter of law. See ECF No. 87-1 at 25. Summary
judgment is thus warranted in Dunkerley’s favor on any such claim on this basis,
as well.
13
     McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).


                                           20
framework. 14 Even assuming Plaintiff met his burden of proving a prima facie

case because (1) he engaged in protected activity by filing the discrimination

complaints, (2) Defendants’ phone calls to the FAA qualify as an adverse

employment action, and (3) there was a causal connection between the two, see

Surrell, 518 F.3d at 1105–06, Defendants have nonetheless set forth a legitimate,

non-retaliatory reason for their actions: they voiced concerns to the FAA about

Plaintiff because his assignment to the Hawaiian certificate created a potential

conflict of interest. Def. CSF ¶ 26.

      The burden thus shifts back to Plaintiff to show this stated reason regarding

a concern over a conflict of interest was mere pretext. See Surell, 518 F.3d at

1106. Plaintiff has not offered evidence that would carry his burden of showing

that this justification was pretextual: he fails to identify evidence that would either

directly persuade the Court that a retaliatory reason more likely motivated

Defendants or indirectly demonstrate that Defendants’ proffered explanation is

unworthy of credence. See Campbell v. Hawaii Dep’t of Educ., 892 F.3d 1005,

1022 (9th Cir. 2018).

      None of the evidence Plaintiff points to in attempting to raise a triable issue



14
   Plaintiff also references the Defendants’ conduct being a “pre-text,” which
suggests he has chosen to rely on the McDonnell Douglas framework to oppose
summary judgment. See ECF No. 132 at 8.

                                          21
disputes Hawaiian’s claimed concern about a conflict of interest. See Pl. CSF ¶ 26.

Indeed, he points only to his own declaration attesting that “[u]nder the FAA Rules

there is no legitimate conflict of interest,” ECF No. 129-1 ¶ 53, but a plaintiff’s

“subjective personal judgments do not raise a genuine issue of material fact.”

Schuler v. Chronicle Broad. Co., 793 F.2d 1010, 1011 (9th Cir. 1986) (citation

omitted). 15 Nor does Plaintiff argue in his opposition that Hawaiian’s disparate

treatment of Richard Emminger (an FAA employee and former Hawaiian pilot) is

probative of pretext. Regardless, it is undisputed that Mr. Emminger is not a PMI,

is not on a Hawaiian certificate, and thus is not similarly situated to Plaintiff. See

Def. CSF ¶ 40 (citing ECF No. 88-14 at 42–43 (Lesane Depo. at 221:17–222:10),


15
   Notably, Plaintiff does not cite to the FAA policy document regarding ethics
and financial disclosures. See Pl. CSF ¶ 26 (failing to cite to ECF No. 129-10 at
5). Regardless, Plaintiff fails to offer any evidence tending to show Defendants
were or should have been aware of this document that sets forth a guideline of a
one-year waiting period between leaving private sector employment (even if under
duress or after a lawsuit) and working at the FAA. See ECF No. 129-10 at 5.
Moreover, the document makes clear the importance of avoiding “the appearance
of conflict of interest,” id., which is precisely the concern the FAA cited as a
reason to rescind the PMI offer. See Def. CSF ¶ 29 (noting concern with the
perception of his impartiality and the risk this presented to the FAA); see also 5
C.F.R. § 2635.101(b)(14) (one of various regulations cited within the policy
document, providing that “[e]mployees shall endeavor to avoid any actions
creating the appearance that they are violating the law or the ethical standards set
forth in this part” and that “[w]hether particular circumstances create an
appearance that the law or these standards have been violated shall be determined
from the perspective of a reasonable person with knowledge of the relevant facts”).
Even if considered, then, this policy document is not “specific and substantial”
evidence of pretext that would suffice to raise a triable issue with circumstantial
evidence. See Munoz v. Mabus, 630 F.3d 856, 865 (9th Cir. 2010).
                                          22
where Plaintiff himself attests as much); see also Vasquez v. County of Los

Angeles, 349 F.3d 634, 641 (9th Cir. 2003), as amended (Jan. 2, 2004) (noting that

disparate treatment of similarly situated employees may be probative of pretext and

that “individuals are similarly situated when they have similar jobs and display

similar conduct” (footnote omitted)).

       Instead, to support their position, Defendants point to the undisputed fact

that the FAA concluded there was a conflict of interest—or at least the appearance

of one—as evidence. Def. CSF ¶¶ 29–31, 35, 37. Again, none of the evidence

Plaintiff focuses on disputes that the FAA ultimately agreed with Defendants’

concerns based on its own assessment of the parties’ history. See Pl. CSF ¶¶ 29–

31, 35, 37. Defendants are therefore entitled to judgment in their favor on

Plaintiff’s retaliation claims on this basis, as well. 16




16
   In his opposition, Plaintiff does not respond to Defendants’ argument that they
are similarly entitled to judgment as a matter of law to the extent Plaintiff proceeds
on a theory of race discrimination. Plaintiff thus waives any such claim that, in
any event, lacks merit for the same reasons articulated above regarding his
retaliation claims. See Abogados v. AT&T, Inc., 223 F.3d 932, 937 (9th Cir. 2000)
(holding that failure to raise argument in opposition to summary judgment
constitutes waiver of that argument); see also Yonemoto v. McDonald, Civil No.
11-00533 JMS/RLP, 2015 WL 1863033, at *7 (D. Haw. Apr. 22, 2015) (citing
cases). Similarly, Plaintiff does not respond to Defendants’ argument that any
claim for aiding and abetting also fails as a matter of law, and so concedes that
summary judgment in Defendants’ favor is also warranted as to those claims.


                                            23
       3.     The Court Declines to Exercise Supplemental Jurisdiction over
              the Parties’ Remaining State Law Claims

       The only remaining claims, then, are the parties’ various state law claims

and counterclaims. A federal court “may decline to exercise supplemental

jurisdiction over a claim . . . if . . . (3) the district court has dismissed all claims

over which it has original jurisdiction.”17 28 U.S.C. § 1367(c); Acri v. Varian

Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (“[I]n the usual case in which all

federal-law claims are eliminated before trial, the balance of factors . . . will point

toward declining to exercise jurisdiction over the remaining state-law claims.”

(quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988))).

“[W]hen deciding whether to exercise supplemental jurisdiction, ‘a federal court



17
   As discussed above, the Court rejected Defendants’ theory that Plaintiff’s claim
for breach of a settlement agreement made removal jurisdiction proper. And at the
hearing, neither party argued that the Court must retain jurisdiction over that claim,
even if it declined supplemental jurisdiction over the other remaining claims.
Moreover, even if the Court could exercise ancillary jurisdiction over that claim,
there would still be no remaining claims over which the Court has original
jurisdiction, meaning the Court could not even exercise supplemental jurisdiction
over the parties’ other state claims based on that remaining breach of contract
claim. See Newport Yacht Club v. City of Bellevue, Case No. C09-0589-JCC, 2009
WL 10676465, at *3–4 (W.D. Wash. July 27, 2009) (concluding that although
court had ancillary jurisdiction to enforce terms of settlement agreement, it could
not exercise supplemental jurisdiction over additional state law claims because
ancillary jurisdiction, which is an insufficient basis for removal, similarly cannot
provide the original jurisdiction necessary to hear related, supplemental claims
under 28 U.S.C. § 1367). The question, then, is whether the Court should exercise
supplemental jurisdiction over the remaining state law claims where all claims over
which the Court has original jurisdiction have been dismissed.
                                            24
should consider and weigh in each case, and at every stage of the litigation, the

values of judicial economy, convenience, fairness, and comity.’” City of Chicago

v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997) (quoting Carnegie-Mellon, 484

U.S. at 350). These are the same factors to be evaluated in determining whether

state law claims should be dismissed or remanded to state court. See Carnegie-

Mellon, 484 U.S. at 351–53. A district court has discretion to remand to state court

a removed case involving supplemental claims upon a proper determination that

retaining jurisdiction over the case would be inappropriate. The discretion to

remand enables district courts to deal with cases involving supplemental claims in

the manner that best serves the principles of economy, convenience, fairness, and

comity which underlie the supplemental jurisdiction doctrine. See id. at 357.

      Here, considerations of judicial economy, convenience, fairness, and comity

weigh in favor of declining jurisdiction over Plaintiff’s remaining state law claims

and Defendants’ remaining counterclaims and remanding them to state court. The

parties’ remaining state law claims are numerous and substantial—ranging from

contractual disputes over health care benefits to protections under Hawai‘i law for

whistleblowers. Indeed, based on the Court’s review of the pending motions, there

appear to be multiple issues of first impression under Hawai‘i law and, because

state courts have the primary responsibility for developing and applying state law,

the “values of judicial economy, convenience, fairness and comity” do not favor


                                         25
retaining jurisdiction in this case. See Acri, 114 F.3d at 1001; see also 28 U.S.C. §

1367(c)(1) (declining supplemental jurisdiction appropriate when state claims raise

novel issues of state law). At the hearing, Defendants argued in favor of exercising

jurisdiction because the remaining state law claims share a common nucleus of

operative fact with the dismissed federal claims. While that test is used to

determine whether supplemental jurisdiction exists in the first instance, see 28

U.S.C. § 1367(a); Bahrampour v. Lampert, 356 F.3d 969, 978 (9th Cir. 2004), it is

not the test the Court uses to determine, in its discretion, whether to nonetheless

decline to exercise supplemental jurisdiction under circumstances like those here.

See 28 U.SC. § 1367(c). Consequently, the Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims.

      Under the present circumstances, remand, as opposed to dismissal, is

appropriate. See Carlsbad Tech., Inc. v. HIF Bio, Inc., 129 S. Ct. 1862, 1865

(2009) (recognizing district court’s authority to remand case to state court after

declining to exercise supplemental jurisdiction). Given the passage of time since

Defendants’ alleged unlawful conduct, and the age of the case, certain statute of

limitations may have expired. See Carnegie-Mellon, 484 U.S. at 351–52 (“[A]

remand generally will be preferable to a dismissal when the statute of limitations

on the plaintiff’s state-law claims has expired before the federal court has

determined that it should relinquish jurisdiction over the case.”). Assuming this is


                                          26
so, a dismissal would prevent Plaintiff from litigating his state law claims. See id.

at 352.

      Even if the applicable statute of limitations has not expired, remand will

promote economy, convenience, fairness, and comity. A dismissal would increase

both the expense and the time involved in enforcing state law because Plaintiff

would be required to refile his case, Defendants would have to respond for a

second time, and the state court would have to reprocess the case. See id. at 353

(increasing the expense and time involved in enforcing state law, “even taken

alone, provides good reason to grant federal courts wide discretion to remand cases

involving pendent claims when the exercise of pendent jurisdiction over such cases

would be inappropriate”).

      For these reasons, the Court declines to exercise supplemental jurisdiction

and REMANDS the parties’ state law claims to the Circuit Court of the First

Circuit, State of Hawai‘i. See Honokaia ‘Ohana v. Park, Civ. No. 09-00395 ACK-

LEK, 2010 WL 4273083, *13 (D. Haw. Oct. 25, 2010); Nye v. Hilo Med. Ctr.,

Civil No. 09-00220 JMS/KSC, 2010 WL 931926, *8 (D. Haw. Mar. 11, 2010);

Thorn v. BAE Sys. Hawaii Shipyards, Inc., 586 F. Supp. 2d 1213, 1226 (D. Haw.

2008).




                                         27
                                  IV.     CONCLUSION

       For the foregoing reasons, the Court DENIES Plaintiff’s Motion for

Summary Judgment; GRANTS IN PART Defendants’ motion as to Plaintiff’s

federal claims; and REMANDS the parties’ remaining state law claims.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, March 6, 2020.




Civil No. 19-00179-JAO-KJM, Lesane v. Hawaiian Airlines, Inc., et al., ORDER DENYING PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
JUDGMENT; AND REMANDING STATE CLAIMS

                                              28
